Kashiwa, Judge,
dissenting:
The majority opinion briefly discusses in its footnote 1 the question of jurisdiction of this court over plaintiff’s cause of action. I do not agree with the majority’s conclusion for reasons hereafter stated.
As its third defense, defendant specifically alleges in its answer to the amended petition as follows:
*41This Court is without jurisdiction of this cause because this is in fact an action to adjudicate a disputed title to real property in which the United States claims an interest and as such is within the exclusive original jurisdiction of the District Courts pursuant to 28 U.S.C. sections 2409a and 1346 (f) ,1
The sections of statutes referred to in the margin were enacted by Pub. L. 92-562, 86 Stat. 1176 (October 25, 1972), entitled “An Act to permit suits to adjudicate certain real property quiet title actions.”
Plaintiff’s initial civil action in the Circuit Court for the County of Alcona, State of Michigan, which prayed that the defendant, a District Banger in the United States Forest Service, be enjoined from exercising any ownership interest in the island in question, was removed to the United States District Court, Eastern District of Michigan. The District Court should have considered the action “essentially a quiet title action.” County of Bonner v. Anderson, 439 F. 2d 764 (9th Cir.1971). Upon plaintiff’s motion for rehearing which was denied on September 23, 1974, the District Court should have retained jurisdiction, reversing its earlier dismissal which was on grounds of sovereign immunity. As aforementioned, Pub. L. 92-562 was enacted October 25, 1972.
Although plaintiff filed her petition in this court on May 16, 1975, plaintiff would rather be in District Court. At the time of oral argument before this court, plaintiff’s attorney responded in the affirmative to my question as to whether 'he would like to have this case transferred to the United States District Court for the Eastern District of Michigan, Northern Division.
In dismissing defendant’s jurisdictional defense, the majority points to, and I am aware of, our order entered in Carlson & Carlson v. United States, 208 Ct. Cl. 1022 (1976). That order, however, is not contrary to my views herein. Carlson dealt with an absolute exclusion under 28 U.S.C. *42§ 2409a to restricted Indian lands in which, title is held by the United States. See Carlson v. Tulalip Tribes of Washington, 510 F. 2d 1337, 1339 (9th Cir.1975). Section 2409a specifically provides:
* * * This section does not apply to trust or restricted Indian lands, nor does it apply to or affect actions which may be or could have been brought under sections * * * 1491 * * * of this title * * *.2
As demonstrated by plaintiff’s initial petition filed in District Court, and as raised by defendant’s jurisdictional defense, this case is not correctly a claim against the United States founded upon the Fifth Amendment. Rather, in effect, this is a quiet title action which should have been instituted against the United States pursuant to § 2409a. The allegation made by the plaintiff of interference with possession, caused by the defendant merely posting a sign and excluding on one instance plaintiff’s son from the island, is not sufficient to support an involuntary taking. The sign placed on the island is no more significant a taking than the letter of November 9, 1971, to plaintiff from the United ’-States Department of Agriculture that defendant considered the island to be “Federal land administered by the United States Government.” Such a procedure does not amount to a direct and actual intrusion. At most, the majority can point to only a nebulous or proposed taking by defendant of plaintiff’s property. The character of this invasion does not constitute a taking of the property in issue. See Pitman & Pitman v. United States, 211 Ct. Cl. 357 (1976); Hilkovsky v. United States, 205 Ct. Cl. 460, 464, 504 F. 2d 1112, 1113 (1974); Woodland Market Realty Co. v. Cleveland, 426 F. 2d 955, 958 (6th Cir.1970). Therefore, § 1491 is inapplicable and § 1346(f) is controlling, giving exclusive original jurisdiction to the District Court in *43order to quiet title to interests in the island real property in which an interest is claimed by the United States.
The majority seems to rely solely on the form of the present petition and the above-quoted sentence of § 2409a to solve the jurisdictional question raised by defendant. The problem is far from being that simple. A careful examination of the purpose of the legislation together with the other provisions of Pub. L. 92-562 must be made.
The purpose of Pub. L. 92-562 as stated in the Legislative History of the Act, 3 U.S. Code Cong. and Adm. News 4547 (1972), is to remedy the troublesome situation caused by decisions applying the defense of sovereign immunity. Malone v. Bowdoin, 369 U.S. 643 (1962); Larson v. Domestic & Foreign Corp., 337 U.S. 682 (1949). But see Land v. Dollar, 330 U.S. 731 (1947); United States v. Lee, 106 U.S. 196 (1882). Although the plaintiff in Malone was denied relief under the defense of sovereign immunity, the majority of the Court in Malone stated at page 647, footnote 8:
* * * Unlike the situation in the Lee case [106 U.S. 196], there has been at all relevant times a tribunal where the respondents could seek just compensation for the taking of their land by the United States. That tribunal is the Court of Claims. United States v. Causby, 328 U.S. 256, 267.
The majority herein relies on the Court’s footnote reference to the remedy in the Court of Claims. But it is well to note that Malone preceded Pub. L. 92-562 by 10 years. The Department of Justice realized the unjustness of the sovereign immunity rule and sponsored Pub. L. 92-562.3 The unjustness as it is applicable to plaintiff in the present suit is well expressed by the dissenting judges in Malone. Justice Douglas, writing the dissent, pertinently stated as follows:
The Court is quite correct in saying that all of our decisions in this field cannot easily be reconciled; and the same will doubtless be true if said by those who sit here several decades hence. The reason the decisions are not consistent is that policy considerations, not always apparent on the surface, are powerful agents of decision. Thus the Larson case was a suit for specific performance of a contract to sell coal, a matter that courts had long *44left to damage suits. As I said in my separate concurrence in that case, any other rule would “clog” government procurement “with intolerable burdens.” 337 U.S., at 705.
Ejectment, on the other hand, is the classic form of action to.try title. It takes place in the locality where the land is located. No judges are better qualified to try it than the local judges. It is a convenient and ready form of remedy for possession of land. Moreover, the United States, not being a party, is not bound by the state court decree. If it is aggrieved by the state or federal court ruling on title, it can bring its arsenal of power into play. Eminent domain — with the power immediately to take possession — is available.
If, however, the citizen must bow to the doctrine of sovereign immunity, he is precluded from any relief except a suit for damages under 28 U.S.C. § 1346 (b) or 28 U.S.C. § 1346 (a) (2), or 28 U.S.C. § 1491. This places the advantage with an all-powerful Government, not with the citizen. He may, as the Court says, go into court and get the value of his property. But he does not get Ms 'property, even though we assume, as we must, that the Government is not the rightful claima/nt. [Emphasis supplied.] [369 U.S. at 650-651.]
And, similarly, in Larson v. Domestic & Foreign Corp., supra, at 722-723, Justice Frankfurter stated:
* * * When there is such a special remedy the suit against the officer is barred, not because he enjoys the immunity of the sovereign but because the sovereign can constitutionally change the traditional rules of liability for the tort of the agent by providing a fair substitute. Crozier v. Fried, 224 U.S. 290; Richmond Screw Anchor Co. v. United States, 275 U.S. 331. But the generad statute permitting suit in the Court of Claims in certain instances against the Government is not a statute that provides that remedies otherwise at the plaintiff ’s command are to he displaced. A holding that the availability of an action for monetary damages in the Court of Claims against the United States prevents a suit at law, or, if the necessary requisites for equity jurisdiction are present, in equity, against the governmental agent, would be as novel as it is indefensible in the light of the settled course of decisions. Indeed, this argument is not novel; it has been explicitly negatived in at least two cases. See Sloan Shipyards Corp. v. United States Fleet Corp., 258 U.S. 549, 567, 568; Land v. Dollar, 330 U.S. 731, 738. [Footnote omitted.] [Emphasis supplied.]
*45As pointed out in the two passages from the dissenting opinions of the Court above quoted, the remedy available in the Court of Claims under section 1491 is not truly adequate in that:
* * * he [plaintiff] does not get his property, even though we assume, as we must, that the Government is not the rightful claimant.
Pub. L. 92-562 is a well-drafted legislation and it is my opinion that the legislation is intended to correct not only the harsh results of the defense of sovereign immunity by the waiver of such defenses but it provides a quiet title proceeding to erase the inequity of forced relinquishment of title to Government under the Court of Claims procedure to which Justice Douglas rightly protested.
At this point I believe it is significant to note that an action brought under § 1491 is subject under 28 TJ.S.C. § 2501 to a six-year statute of limitations but when the same action is filed under the quiet title section, the period of limitations is 12 years. Section 2409a(f) provides as follows:
(f) Any civil action under this section shall be barred unless it is commenced within twelve years of the date upon which it accrued. Such action shall be deemed to have accrued on the date the plaintiff or his predecessor in interest knew or should have known of the claim of the United States.
The majority’s opinion would permit the application of the six-year period of limitations if the quiet title action is brought in this court, but a 12-year period would be applicable to the same cause of action if the action is brought in the Federal District Courts. Such a construction which leads to two conflicting periods of limitation is absurd. We have held that absurd results of interpretation of a statute should be avoided. Kantor v. United States, 205 Ct. Cl. 1 (1974); Tlingit and Haida Indians of Alaska v. United States, 147 Ct. Cl. 315, 177 F. Supp. 452 (1959); Jennings v. United States, 144 Ct. Cl. 28, 168 F. Supp. 781 (1958). It is submitted that this absurdity can be resolved by construing Pub. L. 92-562 to mean that after its enactment, actions to quiet title like the present action must be brought in the Federal District Courts and not in the Court of Claims. It is submitted that where *46there are several related statutes, they should be so construed, if possible, by a fair and reasonable interpretation so as to give full force and effect to each and all of them. United States v. American Trucking Association, 310 U.S. 534, 543 (1940); United States v. Borden Co., 308 U.S. 188, 198 (1939); Posadas v. National City Bank, 296 U.S. 497, 503 (1936); Jamerson v. United States, 185 Ct. Cl. 471, 475, 401 F. 2d 808, 810 (1968); Frizzell v. United States, 123 Ct. Cl. 337, 341 (1952).
Another consideration which I consider important is that in any taking case, the court must first decide whether the plaintiff owns title to the land allegedly taken. This title issue as a preliminary matter is more appropriately litigated in a quiet title proceeding brought in a District Court, wherein all parties interested in the land can be made parties to the case. Because there are various owners to lots surrounding the island at issue, they should all be heard in one action.
It is also of interest that Pub. L. 92-562 further amended 28 U.S.C. § 1402 by adding subsection (d), which reads as follows:
(d) Any civil action under section 2409a to <piiet title to an estate or interest in real property in which an interest is claimed by the United States shall be brought in the district court of the district where the property is located or, if located in different districts, in any of such districts.
In this respect I agree with Justice Douglas’ statement that “No judges are better qualified to try it [real property title] than the local judges.” Malone v. Bowdoin, supra, at 650. Where the subject matter of the litigation is real property, it appears equitable that suit be brought and tried in a court near the situs of the property. This consideration is further strengthened by the fact the majority recognized that the State law, not the Federal law, of real property applied to decide some of the basic issues presented. In addition, the District Court has jurisdiction to resolve the complete matter in one proceeding and to provide a remedy under § 2409a.
I, therefore, dissent from the majority opinion that this court has jurisdiction over this case.
*47Furthermore, where, as in this case, defendant objects, for meritorious reasons as stated in this dissent, to the jurisdiction of this court and plaintiff is agreeable to a transfer, this court should, under 28 U.S.C. § 1506, transfer the action to the United States District Court for the Eastern District of Michigan.

 28 U.S.C. § 1346(f) reads as follows:
“(f) Tie district courts shall have exclusive original jurisdiction, of civil actions under section 2409a to quiet title to an estate or Interest In real property in which an Interest Is claimed by the united States.”
28 U.S.C. § 2409a reads as follows:
“ (a) The United States may be named as a party defendant in a civil action under this section to adjudicate a disputed title to real property in which the United States claims an interest, other than a security Interest or water Tights. *42This section does not apply to trust or restricted Indian lands, nor does it apply to or affect actions which may be or could have been brought under sections 1346, 1347, 1491, or 2410 of this title, sections 7424, 7425, or 7426 of the Internal Revenue Code of 1954, as amended (26 U.S.C. 7424, 7425, and 7426), or section 208 of the Act of July 10, 1952 (43 U.S.C. 666).”


 28 U.S.C. § 1491 as pertinent herein reads as follows:
“The Court of Claims shaU have jurisdiction to render judgment upon any claim against the united States founded either upon the Constitution, or any Act of Congress, or any regulation of an executive department, or upon any express or implied contract with the United States, * *


 Seo Legislative History, supra.